Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 15, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160340
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  VICTORIA BROWN, Personal Representative                                                             Megan K. Cavanagh,
  of the ESTATE OF RALPH BROWN,                                                                                        Justices
              Plaintiff-Appellee,
  v                                                                SC: 160340
                                                                   COA: 340533
                                                                   Oakland CC: 2016-152431-NO
  SEAN WOLAN and JEFFREY VESCIO,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 27, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 15, 2020
           s0408
                                                                              Clerk